Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher L. Blackburn (Reg. No. 59,555) on January 14, 2022.
The application has been amended as follows: 
Claim 16 has been amended as below:

16.	(Currently Amended) A fill light imaging method implemented by a fill light imaging apparatus, wherein the fill light imaging method comprises:


controlling, using a processor, a fill light lamp to enable fill light to shine on the image sensor when the image sensor starts to generate the fill light frame, wherein the fill light lamp is coupled to the processor and configured to illuminate the photographed object with the fill light frame;
 controlling, using the processor, the fill light lamp to not enable the fill light to shine on the image sensor when the image sensor starts to generate the visible light frame; 
controlling, using a processor, a light filter switching apparatus to place a single-pass light filter out of an imaging light path when the image sensor starts to generate the fill light frame;
controlling, using a processor, the light filter switching apparatus to place the single-pass light filter in the imaging light path when the image sensor starts to generate the visible light frame; and

combining, using the processor, the visible light frame and the fill light frame in an adjacent or consecutive manner to obtain a composite frame of the photographed object,
wherein the light filter switching apparatus is coupled to the single-pass light filter and configured to place the single-pass light filter in the imaging light path or out of the imaging light path,
wherein the single-pass light filter is configured to filter out a type of light other than visible light in an imaging light path of an optical system, and
wherein the optical system is coupled to the image sensor and comprises the single-pass light filter and the light filter switching apparatus, and is configured to: 
form an image of the photographed object with light that is incident on the image sensor; and 
control a type of the light that is incident on the image sensor.
	
	In claim 17, line 2, the phrase “illuminating a photographed object” has been changed to -- illuminating the photographed object--.
	Claim 18 has been canceled to place this application in condition for allowance.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRANG U TRAN/Primary Examiner, Art Unit 2422